Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                       No. 04-18-00878-CV

                               Florenca Torres-Kapitzky YOUNG,
                                           Appellant

                                                  v.

                                       Jacob Kyle YOUNG,
                                             Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 17810B
                         Honorable M. Rex Emerson, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the portions of the trial court’s decree
relating to the division of property are REVERSED, and the cause is REMANDED to the trial
court for further proceedings regarding the division of property. The remainder of the trial court’s
decree is AFFIRMED. It is ORDERED that appellant recover her costs of this appeal from
appellee.

       SIGNED June 19, 2019.


                                                   _____________________________
                                                   Liza A. Rodriguez, Justice